DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment to the claims, filed on June 23, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on June 23, 2022 is acknowledged and is answered as follows. 
Applicant’s arguments have been considered but are moot because the arguments do not apply to the current rejection. Previous claim rejections have been rendered moot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 10, and 21 - 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (USPAPN 2007/0297713 A1), hereinafter as Lu.

Regarding claim 1, fig. 1C Lu discloses an integrated module assembly (100), comprising:
a) an optical integrated circuit (125) comprising first and second optical devices (170);
b) a printed-circuit board (PCB) (120) having first and second holes (where 150 are in 120) therein, wherein the optical integrated circuit is coupled upside down to a first side of the PCB (top side of 120); and
c) first and second lenses (150; ¶ 28) coupled to a second side of the PCB (bottom side of 120), wherein the first and second sides of the PCB are opposite thereto, and wherein the first and second lenses are not in contact with the optical integrated circuit (as seen in fig. 1C); and
d) wherein the first lens is in alignment with the first hole and the first optical device (¶ 25), and the second lens is in alignment with the second hole and the second optical device (¶ 25).

Regarding claim 7, Lu discloses the integrated module assembly of claim 1, Lu discloses wherein the first optical device comprises an optical transmitter (¶ 25), and the second optical device comprises an optical receiver (¶ 25).

Regarding claim 8, Lu discloses the integrated module assembly of claim 1, Lu discloses wherein the optical integrated circuit is coupled upside down to the first side of the PCB by a plurality of solder balls (¶¶ 24 and 30; as seen in fig. 1C).

Regarding claim 10, Lu discloses the integrated module assembly of claim 1, Lu discloses wherein each of the first and second holes comprises an optically clear region in the PCB (¶ 30: optically transmissive materials/transparent block in 120).

Regarding claim 21, Lu discloses the integrated module assembly of claim 1, Lu discloses wherein the first lens is in alignment with the first hole and the first optical device along a line that is perpendicular to the first and second sides of the PCB (¶ 25; as seen in fig. 1C).

Regarding claim 22, Lu discloses the integrated module assembly of claim 1, Lu discloses wherein the second lens is in alignment with the second hole and the second optical device along a line that is perpendicular to the first and second sides of the PCB (¶ 25; as seen in fig. 1C).

Regarding claim 23, Lu discloses the integrated module assembly of claim 1, Lu discloses wherein the first and second optical devices are the only optical devices in the integrated module assembly (¶ 25: one or more optoelectronic devices).

Regarding claim 24, Lu discloses the integrated module assembly of claim 1, Lu discloses wherein a distance between the first optical device and the first lens equals a distance between the second optical device and the second lens (¶ 30; as seen in fig. 1C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1 above.

Regarding claim 2, Lu discloses the integrated module assembly of claim 1, but Lu does not expressly discloses wherein each of the first and second lenses is flat along the second side of the PCB. However, ¶ 28 of Lu discloses that one or both sides of the OTVs 150 may include a lens with curvatures. Since at least one side may be absent of a lens, it is obvious that the OTV side can be flat to allow light to go into the OTV and out to the other side of the OTV as a focused light propagation (or vice versa). ¶ 30 of Lu also discloses that the OTVs are formed from a block, thus would obviously represent at least a flat side surface. Also see ¶ 38 that one side of OTV 150 is planarized, thus indicating a flat surface is made to the OTVs.

Regarding claim 3, Lu discloses the integrated module assembly of claim 1, Lu discloses wherein the first and second lenses are formed in a single cast module that is flat (¶ 30: a single physical unit, precision molding, transparent block) along the second side of the PCB (¶ 28: OTVs 150 may include an integrated lens or a lens disposed over one or both sides of OTVs 150, thus obvious for top side of 150 to be flat when the bottom side of 150 has the lens, see ¶ 38 that one side of OTV 150 is planarized). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1 above, and further in view of SCHRANK et al. (USPAPN US 2016/0306042 A1), hereinafter as Schrank.

Regarding claim 4, Lu discloses the integrated module assembly of claim 1, but Lu does not expressly discloses wherein the first lens is curved within the first hole, and the second lens is curved within the second hole. However, ¶ 28 of Lu discloses that one or both sides of the OTVs 150 may include a lens with curvatures. Figs. 1B and 1C of Schrank discloses that it is known in the art to disclose wherein the first lens (41) is curved within the first hole (32), and the second lens (41) is curved within the second hole (31). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Lu with the lenses of Schrank, in order to provide shaping beams of light to improve signal to noise ratio, reduce optical cross talk, and/or sealing the packaging (¶¶ 47 and 48).
	
Regarding claim 5, Lu discloses the integrated module assembly of claim 1, but Lu does not expressly discloses wherein each of the first and second lenses is a spherical ball lens that partially fits inside a corresponding of the first and second holes. However, fig. 1C of Schrank discloses that it is known in the art to disclose wherein each of the first and second lenses (41) is a spherical ball lens that partially fits inside a corresponding of the first and second holes (32 and 31). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Lu with the lenses of Schrank, in order to provide shaping beams of light to improve signal to noise ratio, reduce optical cross talk, and/or sealing the packaging (¶¶ 47 and 48). It is noted that fig. 1C of Schrank do not show 41 as perfect spherical balls, but in view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, ¶¶ 47 and 48 and figs. 1B and 1C of Schrank discloses that lenses 41 takes on different shapes in order to shape beams of light. Therefore, shaping each lens in a perfect spherical ball is well within one of ordinary skill in the art according to Schrank's disclosure.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1 above, and further in view of Leib et al. (USPAPN 2004/02563349 A1), hereinafter as Leib.

Regarding claim 6, Lu discloses the integrated module assembly of claim 1, but Lu does not expressly discloses wherein the optical integrated circuit comprises a wafer level chip scale packaging (WLCSP) device. However, ¶¶ 22 - 25 and 30 and fig. 1C of Lu discloses that the integrated circuit is an OE die comprising optoelectronic devices such as optical detectors and/or optical sources, with electrical solder bump connections. ¶ 2 of Leib discloses that it is known in the art for integrated electronic components are produced by various wafer level packaging methods. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Lu with the WLCSP device making method of Leib, in order to produce integrated electronic components, such as optoelectronic components (¶ 2 of Leib). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 8 above, and further in view of Schrank.

Regarding claim 9, Lu discloses the integrated module assembly of claim 8, further comprising a via (160) connected to one of the plurality of solder balls (¶¶ 22 - 24), but Lu does not expressly discloses being positioned between the first and second optical devices. Figs. 1 - 5, 9, and ¶ 41 of Schrank discloses that TSV 21 are provided in different arrangements, such as between first and second optical devices (LED and PD) and contributes to a part of electrical connections within the optical sensor device, such as between light emitting device, driver circuit, light detector, and external circuits. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Lu with the via arrangement of Schrank, in order to provide electrical connection arrangement between circuit devices (¶ 41 of Schrank) and obviously arrive at the claimed invention.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818